                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION
                                  No. 2:20-CV-75-BO


RED WOLF COALITION, DEFENDERS )
OF WILDLIFE, and ANIMAL WELFARE )
INSTITUTE,                                    )
                                              )
                        Plaintiffs,           )
                                              )
V.                                            )                           ORDER
                                              )
THE UNITED STATES FISH AND                    )
WILDLIFE SERVICE; AURELIA                     )
SKIPWITH, in her official capacity as         )
Director of the United States Fish and        )
Wildlife Service; LEOPOLDO MIRANDA, )
in his official capacity as Regional Director )
of the United States Fish and Wildlife        )
Service Southeast Region,                     )
                                              )
                        Defendants.           )

       This cause comes before the Court on plaintiffs ' motion for preliminary injunction

pursuant to Rule 65 of the Federal Rules of Civil Procedure. Defendants have responded,

plaintiffs have replied, and a hearing on the matter was held before the undersigned on January 7,

2021, by videoconference at Elizabeth City, North Carolina. In this posture, the matter is ripe for

ruling and, for the reasons that follow, plaintiffs' motion is granted.

                                          BACKGROUND

A.     Procedural background

       Plaintiffs initiated this action by filing a complaint on November 16, 2020, alleging that

the defendants have violated Section 7(a)(2) of the Endangered Species Act by failing to ensure

that its actions are not likely to jeopardize the continued existence of the red wolf, violated

Section 7(a)(l) of the Endangered Species Act by failing to carry out a program for the




         Case 2:20-cv-00075-BO Document 25 Filed 01/22/21 Page 1 of 13
conservation of the red wolf, and violated the Administrative Procedures Act by irrationally and

without explanation reversing its policy on the release of captive red wolves into the Red Wolf

Recovery Area. The instant motion was filed on November 19, 2020.

B.     Factual background 1

       The Court provides a summary of the relevant background provided m plaintiffs'

complaint and attachments to their motion for preliminary injunction.

       The red wolf was once common in the southeastern United States, but its numbers

dwindled to near extinction due to hunting and other human pressures. [DE 13-1] Wheeler Deel.

Attach. A; 51 Fed. Reg. 41 ,791. In 1987, four pairs of captive-bred red wolves were released in

the Alligator River National Refuge as a nonessential, experimental population under Rule 10(j)

of the Endangered Species Act. 16 U .S.C. § 1539(j). The Red Wolf Recovery Area now

encompasses five northeastern North Carolina counties: Dare, Tyrell, Hyde, Washington, and

Beaufort. 50 C.F.R. § 17.84(c)(9)(i).

       A 1990 Recovery/Species Survival Plan (SSP) published by the U.S . Fish and Wildlife

Service (USFWS) established program goals of 220 red wolves in the wild and 330 red wolves in

captivity. Wheeler Deel. Attach. A at 54 of 11 6. Other specific objectives of the SSP included

maintaining a stable, self-sustaining population of red wolves in both captivity and the wild and

providing at least twelve red wolves every other year for reintroduction to the wild over the next

five years . Id. at 57-59 of 116. As of a 2007 five-year status review, wild red wolf population

counts fluctuated between approximately 100 and 130 in the five county area. Wheeler Deel.

Attach. B.12.3 .1.d.


1
 The history of the red wolf species and the Red Wolf Recovery Program has been recited in
several prior orders. See, Red Wolf Coal. v. United States Fish & Wildlife Serv. , 346 F. Supp. 3d
802, 808 (E.D.N.C. 2018); Gibbs v. Babbitt, 31 F. Supp. 2d 531 , 532 (E.D.N.C. 1998), aff'd, 214
F.3d 483 (4th Cir. 2000).

                                                2

         Case 2:20-cv-00075-BO Document 25 Filed 01/22/21 Page 2 of 13
       USFWS released captive red wolves into the wild every year between 1987 and 2014.

Wheeler Deel. Attach I. In addition to increasing the captive red wolf population and supporting

the wild population through releases, USFWS also employed other active management

strategies. For example, having recognized in its SSP that interactions with coyotes would need

to be monitored, Wheeler Deel. Attach. A at 59 of 116, USFWS began in 1999 to sterilize

coyotes located in the Red Wolf Recovery Area to reduce hybridization with red wolves. See

Wheeler Deel. Attach. D.

       On June 30, 2015 , USFWS 2 announced that it would cease releasing red wolves from

captivity into the wild while it reviewed the continued viability of the Red Wolf Recovery

Program. [DE 1] Comp!. ~ 70. USFWS also began authorizing lethal takes 3 of non-problem red

wolves by private landowners and ceased actively managing coyote hybridization by sterilizing

coyotes. In 2016, these plaintiffs came to this Court challenging USFWS' actions and seeking

preliminary injunctive relief to prevent additional lethal take authorizations of red wolves who

did not present a threat to the safety of humans, livestock, or pets. Red Wolf Coal. v. United

States Fish & Wildlife Serv. (Red Wolf Coal. I), 210 F. Supp. 3d 796, 807-08 (E.D.N.C. 2016).

       This Court preliminarily enjoined USFWS from authorizing lethal takes of non-problem

red wolves, id., and subsequently entered permanent declaratory and injunctive relief against

USFWS. Red Wolf Coal. (Red Wolf Coal. II) v. United States Fish & Wildlife Serv., 346 F. Supp.

3d 802, 815 (E.D.N.C. 2018). Specifically, the Court permanently enjoined USFWS from

authorizing lethal takes of non-problem red wolves either directly or by landowner authorization.

It further held that USFWS had, inter alia, "violated Section 7(a)(l) of the [Endangered Species

Act] , 16 U.S.C. § 1536(a)(l), by failing to administer the red wolf recovery program            in

2
 The Court uses "USFWS" and "defendants" interchangeably in this order.
3
 "Take" is defined by the Endangered Species Act as "harass, harm, pursue, hunt, shoot, wound,
kill , trap, capture, or collect, or attempt to engage of any such conduct." 16 U.S .C. § 1532(19).

                                                3
         Case 2:20-cv-00075-BO Document 25 Filed 01/22/21 Page 3 of 13
furtherance of the purposes of the ESA" and "violated Section 7(a)(2) of the [Endangered

Species Act] , 16 U.S.C. § 1536(a)(2), by failing to ensure that implementation of 50 C.F.R. §

17 .84( c), in light of new information and modifications to the application of the red wolf rule, is

not likely to jeopardize the continued existence of the red wolf." Red Wolf Coal. II, 346 F. Supp.

3dat815 .

       When the plaintiffs came to this Court in 2016, the wild red wolf population had dropped

to between forty-five and sixty wolves. Red Wolf Coal. I, 210 F. Supp. 3d at 799. When the

Court entered permanent injunctive and declaratory relief in 2018, their numbers had dropped to

forty. Red Wolf Coal. II, 346 F. Supp. 3d at 805 . At the time plaintiffs filed their complaint in

this case, they allege that there are only seven known red wolves currently in the wild. Comp!.          ~


2.

       Plaintiffs allege that USFWS has since June 2018 repeatedly asserted that it is not

permitted to release captive red wolves into the Red Wolf Recovery Area. Id.        ~   81. In the winter

of 2019-20, USFWS did release one red wolf into the Red Wolf Recovery Area, which it

transferred from the wild population of six red wolves located in St. Vincent National Wildlife

Refuge in Florida. Id.   ~   82; [DE 13-27] Prater Deel. Attach. H. Plaintiffs further allege that

defendants have sterilized only eight coyotes in the Red Wolf Recovery area since 2018, and all

were sterilized in February 2020. Id.   ~   89. This is in contrast to seventy-five coyotes having been

sterilized in the Red Wolf Recovery Area between January 2012 and March 2014. Id.               ~   90. In

essence, plaintiffs allege that defendants have essentially ceased all active management practices

aimed at supporting the red wolf population in the wild, and the result has led to near extinction

of the wild population of red wolves.




                                                     4

         Case 2:20-cv-00075-BO Document 25 Filed 01/22/21 Page 4 of 13
                                            DISCUSSION

I.      Legal Standard

        "A preliminary injunction is an extraordinary and drastic remedy. " Muna/ v. Geren, 553

U.S. 674, 689 (2008) (quotation and citation omitted). A movant must make a clear showing of

each of four elements before a preliminary injunction may issue: (1) that he is likely to succeed

on the merits, (2) that he is likely to suffer irreparable harm in the absence of preliminary relief,

(3) that the balance of equities tips in his favor, and (4) that an injunction is in the public interest.

Winter v. Nat. Res. Def Council, Inc., 555 U.S. 7, 20 (2008); see also Real Truth About Obama,

Inc. v. Fed. Election Comm 'n, 575 F.3d 342, 347 (4th Cir. 2009).

        Typically, a preliminary injunction is entered in order to preserve the status quo ante.

Wetzel v. Edwards, 635 F.2d 283, 286 (4th Cir. 1980) (citation omitted). Mandatory preliminary

injunctions, on the other hand, "do not preserve the status quo and normally should be granted

only in those circumstances when the exigencies of the situation demand such relief. " Id.

II.     Analysis

        A. Likelihood of success on the merits

        Plaintiffs have demonstrated that they are likely to succeed on the merits of their

Endangered Species Act claims. Section 7 of the Act provides that

        (1) The Secretary [of the Interior] shall review other programs administered by
        him and utilize such programs in furtherance of the purposes of this chapter. All
        other Federal agencies shall, in consultation with and with the assistance of the
        Secretary, utilize their authorities in furtherance of the purposes of this chapter by
        carrying out programs for the conservation of endangered species and threatened
        species listed pursuant to section 153 3 of this title.
        (2) Each Federal agency shall, in consultation with and with the assistance of the
        Secretary, insure that any action authorized, funded, or carried out by such agency
        (hereinafter in this section referred to as an "agency action") is not likely to
        jeopardize the continued existence of any endangered species or threatened
        species or result in the destruction or adverse modification of habitat of such
        species which is determined by the Secretary, after consultation as appropriate


                                                    5
         Case 2:20-cv-00075-BO Document 25 Filed 01/22/21 Page 5 of 13
       with affected States, to be critical, unless such agency has been granted an
       exemption for such action by the Committee pursuant to subsection (h) of this
       section. In fulfilling the requirements of this paragraph each agency shall use the
       best scientific and commercial data avai lable.

16 U.S.C. § 1536(a)(l)-(2). Both sections referenced above impose affirmative, substantive

duties on the Secretary and the agencies, such as USFWS, to which the Secretary has delegated

his duties. See Sierra Club v. Glickman, 156 F.3d 606, 615-16 (5th Cir. 1998); Defs. of Wildlife

v. Martin, 454 F. Supp. 2d 1085, 1095 (E.D. Wash. 2006). In other words, in regard to the

affirmative duty to carry out a program to conserve a species,

       while agencies might have discretion in selecting a particular program to conserve
       . .. they must in fact carry out a program to conserve, and not an "insignificant"
       measure that does not, or is not reasonabl y likely to, conserve endangered or
       threatened species. To hold otherwise would turn the modest command of section
       7(a)(l) into no command at all by allowing agencies to satisfy their obligations
       with what amounts to total inaction.

Fla. Key Deer v. Paulison , 522 F.3d 1133 , 1147 (11th Cir. 2008). Section 7(a)(2) imposes a duty

to consult whenever federal action "reasonably would be expected, directly or indirectly, to

reduce appreciably the likelihood of both the survival and recovery of a listed species in the wild

by reducing the reproduction, numbers, or distribution of that species." 50 C.F.R. § 402.02

(defining "jeopardize the continued existence of' as used in Section 7(a)(2)).

       USFWS argues that plaintiffs ' Endangered Species Act claims will fail. Defendants

contend that the Court lacks jurisdiction to consider these claims because Section 7(a)(l) gives

USFWS and other agencies broad discretion in determining how to factor endangered species

conservation into their decision making, and the failure to act does not constitute agency action

which requires consultation under Section 7(a)(2). Defendants' arguments miss the mark.

       At the outset, the Court agrees with plaintiffs that defendants ' vague challenge to this

Court' s jurisdiction lacks merit as plaintiffs' claims have plainly been brought under the citizen-

suit provision of the Endangered Species Act. See Comp I. 16.

                                                 6

         Case 2:20-cv-00075-BO Document 25 Filed 01/22/21 Page 6 of 13
       Though inaction has been held not to trigger a duty to consult under Section 7(a)(2), see

W Watersheds Project v. Matejka, 468 F.3d 1099, 1107-08 (9th Cir. 2006), plaintiffs challenge

USFWS's action of adopting a binding policy which dictates that it lacks the authority to release

captive red wolves into the wild in the Red Wolf Recovery Area. Moreover, plaintiffs' challenge

to defendants ' policy is substantive, not procedural as defendants argue.

       As to plaintiffs' Section 7(a)(l) claim, defendants argue that this section of the statute is

inapplicable to them . This argument is unsupported by the case law and has been previously

rejected by this Court. See Red Wolf Coal. II, 346 F. Supp. 3d at 813 (citing Nat 'l Wildlife Fed 'n

v. Norto n, 386 F. Supp.2d 553, 567 (D. Vt. 2005)). Plaintiffs correctly argue that defendants

indeed have discretion in implementing programs for Section 7(a)(l) purposes, but that such

programs must be for the conservation of endangered and threatened species. Defendants current

list of actions, included in the declaration of defendant Miranda-Castro, fails to show how they

are implementing a program for the conservation of the wild red wolf population. Regional

Director Miranda-Castro details how USFWS has recently committed to revise its red wolf

recovery plan by February 2023 as well as the steps USFWS will take and issues it will consider

in revising that plan. [DE 17-1] Miranda-Castro Deel. , 2. He details the steps USFWS has taken

to involve state partners and key stakeholders in its on-going review of the program, including

points of agreement that have been reached among members of a team comprised of

representatives from federal and state agencies, university scientists, species experts, non-

governmental organizations, and private landowners. Id. , 8-9.

       Regional    Director Miranda-Castro also discusses the USFWS's current active

management of the wild red wolf population: monitoring any radio-collared wolves; using

remote sensing cameras and scent stations to assess red wolf movements, pack dynamics, and



                                                 7

         Case 2:20-cv-00075-BO Document 25 Filed 01/22/21 Page 7 of 13
general wolf health; as well as working toward collaring all red wolves with bright orange

collars. Id.   1   14. These passive management techniques appear to fall woefully short of a

program designed to conserve the red wolf in the wild. As this Court previously held,

        It is undisputed that the reintroduction of the red wolf into the Red Wolf Recovery
        Area is not without its challenges, but absent a change in Congress' mandate or a
        decision to delist or reclassify the red wolf under the [Endangered Species Act] ,
        the recent USFWS decisions to discontinue successful population management
        tools while increasing the likelihood that landowner lethal takes will be approved
        for wolves which historically would not have been subject to take, amount to a
        failure comply with its affirmative duty to "carry out conservation measures until
        conservation [is] no longer necessary."

Red Wolf Coal. II, 346 F. Supp. 3d at 814 (E.D.N.C. 2018) (citation omitted). That USFWS is no

longer authorizing lethal takes for non-problem wolves does not change the conclusion that a

policy to discontinue successful population management tools likely violates Section 7 of the

Endangered Species Act.

        Finally, plaintiffs have demonstrated a likelihood of success on their Administrative

Procedures Act claim. Defendants contend that this claim fails because plaintiffs have not

challenged a final agency action. But plaintiffs' allegations and evidence support that the policy

to discontinue releasing captive red wolves into the wild population in the Red Wolf Recovery

Area represents a consummation of USFWS's decision making process, and is not tentative or

interlocutory. Bennett v. Spear, 520 U.S. 154, 178 (1997). Despite having released captive red

wolves into the wild consistently from the inception of the program through 2015, in 2018

USFWS declared that it was limited to releasing up to twelve wolves and that no additional

releases after that were actually authorized . 83 Fed. Reg. at 30,385 .

        USFWS argues that this statement represents a "pause" in one aspect of its red wolf

management program, and thus is interlocutory and not final or binding. But this argument is in

direct conflict with USFWS's own preliminary statement to its June 2018 Proposed Replacement


                                                  8

          Case 2:20-cv-00075-BO Document 25 Filed 01/22/21 Page 8 of 13
of the Regulations for the Nonessential Experimental Population of Red Wolves in Northeastern

North Carolina. Id. It is true that the June 2018 proposed rule has not been adopted and is not a

final rule, but this same policy position is also reflected in internal agency documents, including

a June 2019 decision memorandum for the regional director. [DE 13-27] Prater Dec. Attach. H

("Based upon the current interpretation of the existing 10(i) rule for the management of the

NENC [wild population] , the Service is not authorized to directly release animals from the

Species Survival Plan (SSP) captive population into the NENC [wild population].").

       "Agencies are free to change their existing policies as long as they provide a reasoned

explanation for the change." Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2 125 (2016).

Defendants have not pointed to a reasoned explanation for their change in policy, and

"unexplained inconsistency in agency policy is a reason for holding an interpretation to be an

arbitrary and capricious change from agency practice." Id. (internal alteration, quotations, and

citation omitted). The Court thus concludes that plaintiffs are likely to succeed on their

Administrative Procedures Act claim.

       B. Irreparable harm

       Plaintiffs allege irreparable harm to their members if there are no red wolves in the wild

to enjoy viewing, hearing, and photographing. See, e.g. , Wheeler Deel.   ~   25; [DE 13-42] Beeland

Deel.~~ 18-20; [DE 13-47] Hancock Deel.~~ 14-19; see also Sierra Club v. US Army Corps of

Engineers , 645 F.3d 978, 995 (8th Cir. 2011) (harm to plaintiffs' aesthetic, educational, and

ecological interests in the environment sufficient to demonstrate irreparable harm). Defendants

do not expressly argue that plaintiffs' members will not be irreparably harmed, but rather list the

steps they are taking to address long-term recovery planning.




                                                9

         Case 2:20-cv-00075-BO Document 25 Filed 01/22/21 Page 9 of 13
         While the risk of extinction is certainly not required to obtain injunctive relief, Nat'!

Wildlife Fed 'n v. Nat'! Marine Fisheries Serv., 886 F.3d 803 , 819 (9th Cir. 2018), plaintiffs have

demonstrated that extinction is a very real possibility in this case. Roughly half of the seven

remaining wild red wolves are aged nine or ten years, leaving them with short remaining life

expectancy; there were no breeding pairs and no red wolf pups born in the wild in 2019 or 2020,

indicating that the wild population may have become too small to facilitate breeding pairs; and

reversal of the prior policy to release captive red wolves into the wild population and engage in

proactive and regular adaptive management to address coyote hybridization have had significant

adverse impacts and will hasten the extinction of red wolves in the wild. [DE 13-34] Vucetich

Deel.   11 16-20. The Court determines that plaintiffs have demonstrated irreparable harm.
         C. Balance of equities and the public interest

         The parties agree this these factors merge when the government is the defendant. Nken v.

Holder, 556 U.S. 418, 435 (2009). Defendants argue that the balance of the equities and the

public interest weigh against granting preliminary injunctive relief, again citing the work it is

doing to draft and finalize a revised plan to recover the red wolf. Defendants ' argument again

misses the mark. Plaintiffs are not alleging that USFWS should cease its efforts to revise its red

wolf recovery plan, rather they are arguing that USFWS violates the Endangered Species Act

and the Administrative Procedures Act when it takes actions while doing so which all but

guarantee the extinction of the wi ld population of red wolves in the Red Wolf Recovery Area.

         It has been plain since the Fourth Circuit's decision in Gibbs v. Babbitt that conservation

of the wild red wolf is in the public interest. 214 F.3d 483, 496 (4th Cir. 2000) ("it is for

Congress to choose between inaction and preservation .... ") To date, Congress has not chosen to

abandon efforts to rehabilitate red wolves in the wild. In light of the particular harm threatened in



                                                  10
          Case 2:20-cv-00075-BO Document 25 Filed 01/22/21 Page 10 of 13
this case, plaintiffs have further demonstrated that additional relief, beyond merely maintaining

the status quo, is necessary in this instance to "protect against irreparable harm during the

pendency of a lawsuit ultimately to preserve the court' s ability to render a meaningful judgment

on the merits. " In re Microsoft Corp. Antitrust Litig. , 333 F.3d 517, 525 (4th Cir. 2003). The

extinction of the wild red wolf during the pendency of this litigation would indeed hinder this

Court's ability to render any meaningful judgment, and the exigency of the extinction of the wild

red wolf population in the Red Wolf Recovery Area demands such relief.

       Accordingly, the Court determines that plaintiffs have satisfied their burden and that

entry of a preliminary injunction is appropriate.

III.   Injunction

       A. Scope and terms

       At the hearing before the undersigned, defendants detailed some recent actions which

inform this Court' s decision as to the scope and terms of its preliminary injunction. Defendants

have obtained a permit from the State of North Carolina which will allow them to sterilize

coyotes on private and state lands in addition to federal lands . Defendants indicated that they

currently are attempting to make two pairs of red wolves ready to release into the Red Wolf

Recovery Area. All parties were able to agree that releasing family groups and pup fostering are

two of the most effective ways to release red wolves and increase their chance of survival in the

wild . The parties further agree that the release of red wolves unprepared to live in the wild fails

to further conservation.

       The Court has determined that defendants ' current policy which interprets the red wolf

10(i) rule as preventing them from releasing red wolves from the captive population into the Red

Wolf Recovery Area likely violates the Endangered Species Act and the Administrative



                                                    11

        Case 2:20-cv-00075-BO Document 25 Filed 01/22/21 Page 11 of 13
Procedure Act. Failing to release additional wolves, from either the captive population or wild

population at St. Vincent National Wildlife Refuge, will all but certainly result in the extinction

of the red wolf in the wild in North Carolina. Preliminarily enjoining defendants from effecting

its policy regarding captive red wolf releases is necessary to prevent this outcome.

         However, the Court will not mandate a particular number of wolves to be released or a

timeline for the release of captive wolves into the Red Wolf Recovery Area as plaintiffs request.

Rather, defendants shall draft a plan to release captive red wolves into the Red Wolf Recovery

Area in consultation with their scientists and experts in the field. This plan will be submitted to

the Court not later than March 1, 2021 , and plaintiffs will be permitted fourteen days to respond.

Defendants' release plan should include metrics which can be used to measure performance so

that the parties may return to the Court in six months with a joint status update. In the absence of

any objection by the plaintiffs, USFWS shall act under the terms of its release plan without

requiring further order from the Court.

         B. Security

         Rule 65(c) of the Federal Rules of Civil Procedure requires the Court to consider whether

plaintiffs should provide security in an amount sufficient to pay the costs and damages sustained

by any party found to have been wrongfully enjoined. Where circumstances warrant it, a nominal

bond may suffice. Hoechst Dia/oil Co. v. Nan Ya Plastics Corp. , 174 F.3d 411 , 421 n.3 (4th Cir.

1999).

         The Court finds such circumstance to exist here where plaintiffs are public interest

groups who might otherwise be barred from obtaining meaningful judicial review were the bond

required more than nominal. See Nat. Res. Def Council, Inc. v. Morton, 337 F. Supp. 167, 169

(D.D.C. 1971). Accordingly, the Court finds that a $100 security will be sufficient.



                                                12

         Case 2:20-cv-00075-BO Document 25 Filed 01/22/21 Page 12 of 13
                                         CONCLUSION

       Accordingly, for the foregoing reasons, plaintiffs ' motion for preliminary injunction [DE

12] is GRANTED.

       Defendants are PRELIMINARILY ENJOINED from implementing their policy barring

the release of captive red wolves into the Red Wolf Recovery Area. Defendants shall draft a plan

to release captive red wolves into the Red Wolf Recovery Area in consultation with their

scientists and experts in the field to be submitted to the Court not later than March 1, 2021.

Plaintiffs are permitted fourteen days to respond. In the absence of any objection by the

plaintiffs, defendants shall act under the terms of its release plan without requiring further order

from the Court.

       The Court will hold a status hearing in six months.

       Plaintiffs shall provide a $100 security to the Court not later than January 29, 2021.




SO ORDERED, this~ day of January, 2021.




                                             ~L~                              !3o-pt
                                              UNITED STATES DISTRICT JUDGE




                                                13

        Case 2:20-cv-00075-BO Document 25 Filed 01/22/21 Page 13 of 13
